Citation Nr: 0121089	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  97-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether the RO's June 6, 1951 decision, which denied 
entitlement to service connection for bilateral 
chorioretinitis, should be reversed or amended due to clear 
and unmistakable error (CUE). 

2.  Entitlement to an effective date prior to September 30, 
1996, for a 100 percent schedular rating for bilateral 
chorioretinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

By a rating action, dated in October 1996, the VARO in 
Detroit, Michigan, granted the veteran's claim of entitlement 
to service connection for tuberculous chorioretinitis, 
bilateral.  A 100 percent schedular rating was assigned, 
effective September 30, 1996.  The veteran appealed that 
effective date to the Board of Veterans' Appeals (Board).  In 
so doing, he claimed that there had been CUE in a June 6, 
1951, decision, in which the RO had denied entitlement to 
service connection for bilateral chorioretinitis.

In March 1998, the Board remanded the case for further 
development.  Following that development, the RO determined 
that there had been no CUE with respect to its decision of 
June 6, 1951, in which service connection had been denied for 
bilateral chorioretinitis.  The RO also confirmed and 
continued the effective date of September 30, 1996, for a 100 
percent schedular rating for bilateral chorioretinitis.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The veteran did not appeal the June 6, 1951, RO decision 
which denied entitlement to service connection for bilateral 
chorioretinitis.

2.  On June 6, 1951, the correct facts, as they were known at 
the time, were before the RO, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.

3.  The reopened claim of entitlement to service connection 
for bilateral chorioretinitis was received on September 30, 
1996, well after the date entitlement arose.

CONCLUSIONS OF LAW

1.  The criteria for a finding of CUE in the RO's decision of 
June 6, 1951, which denied entitlement to service connection 
for bilateral chorioretinitis have not been met.  38 C.F.R. 
§ 3.105(a) (2001).

2.  The criteria for an effective date prior to September 30, 
1996, for a 100 percent schedular rating for bilateral 
chorioretinitis have not been met.  38 C.F.R. § 3.400(q)(2) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

In April 1949, the RO denied the veteran's claim of 
entitlement to service connection for eye disability.  
Evidence on file at that time consisted of the veteran's 
service medical records and a report from a private 
optometrist reflecting treatment for eye disability in March 
1949.  

The veteran's service medical records were completely 
negative for any evidence of eye disability or of 
tuberculosis.  Indeed, during his service separation 
examination in January 1946, his lungs and eyes were normal, 
and a chest X-ray was negative.  His bilateral visual acuity 
was 20/20.

In March 1949, the private optometrist reported that the 
veteran had begun to complain of decreased vision one year 
earlier.  It was noted that the veteran had a large central 
scotoma in the right eye and that his macular vision had been 
affected first with the blind spot slowly progressing toward 
the peripheral fields.  An examination of the right eye 
revealed diffuse retinal lesions in the macular area.

In reviewing the evidence, the RO noted that there was no 
evidence of eye disability in service.  Therefore, in April 
1949, the RO denied entitlement to service connection for 
that disorder.  The veteran was notified of that decision, as 
well as his appellate rights; however, a Notice of 
Disagreement (NOD) was not received with which to initiate an 
appeal.  Accordingly, that decision became final.  38 U.S.C. 
§§ 11a-2, 709 (1946); 38 C.F.R. § 3.330 (1949).

In April 1951, the veteran requested that his claim of 
entitlement to service connection for eye disability be 
reopened. 

Generally, in April 1951, a claim which had been denied by 
the RO could not thereafter be reopened and allowed, and a 
claim based upon the same factual basis could not be 
considered.  38 U.S.C. §§ 11a-2, 709.  The exception to that 
rule was 38 C.F.R. § 201, which provided that if new and 
material evidence was presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

"New and material evidence" was evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.205. 

Evidence added to the record since the RO's April 1949 
decision consisted of private medical records, dated in the 
early 1950's, reflecting treatment for eye disability; 
reports from a former employer and from a former co-worker; 
and a report of VA hospitalization, reflecting treatment for 
eye disability in April and May 1951.  

In a statement, dated in December 1950, a private physician 
reported that he had treated the veteran for recurrent 
chorioretinitis, bilateral; an acute lesion in the left 
macular area; and a large central scotoma in the right eye.  
The physician noted that the causative factor for 
chorioretinitis, such as an abscessed tooth, was usually not 
found and that there was new therapy which greatly shortened 
the duration of the disease.  
In April 1951, the veteran's employer reported that he had 
employed the veteran in January and February 1947 and that 
during that time, the veteran had complained of vision 
problems.

Also in April 1951, a private physician reported that in 
March 1947, he had treated the veteran for a choroid retinal 
scar in the right eye which had gotten worse by the time he 
treated the veteran in April 1949.  In April 1949, it was 
noted that the veteran also had degeneration in the left eye.  
In September 1950, the right eye was reportedly much the 
same; however, the physician noted that the condition was 
progressing in the left eye with small areas of 
chorioretinitis in the foveal area.

In April 1951, a private physician reported that he had 
treated the veteran the previous month for old choroiditis 
and pigment proliferation in the right eye and somewhat 
active choroiditis in the left eye.  A tuberculin test 
reportedly produced a very positive reaction.

In April 1951, a former co-worker, who had worked with the 
veteran before and after service, remembered that in about 
October 1948, the veteran had complained of eye trouble.

During the VA hospitalization in April and May 1951, it was 
noted that the veteran had a history of poor ocular 
coordination and diplopia dating back to 1947.  The treating 
physician noted that because of the veteran's marked reaction 
to a tuberculin test, his corneal retinitis was most likely 
on that basis.

In June 1951, after reviewing the record, the RO concluded 
the veteran had not submitted new and material evidence with 
which to reopen his claim of entitlement to service 
connection for eye disability.  The RO did, however, grant 
the veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  Although the veteran 
was notified of the pension decision, as well as his 
appellate rights; he was not notified of the decision which 
confirmed and continued the denial of entitlement to service 
connection for eye disability.  An NOD was not received with 
which to initiate the appellate process.  Accordingly, that 
decision became final.  38 U.S.C. §§ 11a-2, 709; 38 C.F.R. 
§ 3.330.

The veteran now contends that the RO's failure to grant 
service connection for eye disability in June 1951 was the 
result of CUE.  Previous determinations which are final and 
binding, including decisions of service connection and degree 
of disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(e). 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Mere 
disagreement as to how the facts were weighed or evaluated 
cannot rise to the level of CUE.  38 C.F.R. § 20.1403 (2000); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).

In June 1951, service connection connoted many factors, but 
basically, it meant that the facts, shown by the evidence, 
established that a particular disease or injury resulting in 
disability had been incurred coincident with active military, 
naval, or air service, or, if preexisting such service, had 
been aggravated therein.  38 U.S.C. § 701 (1946); 38 C.F.R. 
§ 3.77 (1949); VA Regulation (R) 1063(A), effective August 9, 
1946; VAR 1077(A), effective December 20 1946.  Continuity of 
symptomatology was required where the condition noted during 
service had not, in fact, been shown to be chronic or where 
the diagnosis of chronicity could legitimately have been 
questioned.  When the fact of chronicity in service was not 
adequately supported, a showing of continuity after discharge 
was required to support the claim.  38 C.F.R. § 3.80 (1949); 
VAR 1080(A), effective March 23, 1951.  Even if the disease 
at issue was initially diagnosed after the veteran's 
discharge from service, service connection could still be 
granted, when all the evidence established that the disease 
had been incurred in service.  VAR 1978, effective January 
26, 1949.

In June 1951, service connection for tuberculosis was 
presumed, if that disability was manifested to a degree of 10 
percent or more within 3 years of the date of the veteran's 
separation from active wartime service or within 3 years 
after the date prior to which, the tuberculosis must have 
been incurred, whichever was earlier.  VA Regulation 1080(A) 
as amended (March 23, 1951).  For the purpose of determining 
the existence of a compensable degree of active tuberculosis, 
such disorder diagnosed by approved methods during the 4th 
year was held to have preexisted the diagnosis by 6 months in 
minimal cases; by 9 months in moderately advanced cases; and 
by 12 months in severe cases.  VA Regulation 1086(C), 
effective March 23, 1951.

The veteran does not contend, and the record does not show, 
that the correct facts, as they were known at the time of the 
RO's decision in June 1951, were not before the RO or that 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Rather, the veteran contends that 
the June 1951 was clearly and unmistakably erroneous because 
the evidence on which the RO based its allowance in October 
1996 was essentially the same as that which formed the basis 
for its denial in June 1951.  

Although there was evidence on file in June 1951 which 
indicated that the cause of the veteran's bilateral eye 
disability was most likely tuberculosis, there was also 
evidence that the cause of his bilateral eye disability was 
unknown.  Moreover, the test showing positive results for 
tuberculosis was not performed until April 1951, well after 
the 3 year presumptive period had expired.  That is, there 
was evidence on file in June 1951 which supported the RO's 
denial of entitlement to service connection for bilateral 
chorioretinitis.  That the veteran may now disagree with the 
manner in which the RO weighed and evaluated the evidence 
simply cannot rise to the level of CUE.  In any event, the 
evidence does not show that in June 1951 there had been an 
error of fact or of law such that when called to the 
attention of later reviewers could compel the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Accordingly, there was no CUE with respect to the RO's 
decision in June 1951 which denied entitlement to service 
connection for bilateral eye disability.  In arriving at this 
decision, the Board notes parenthetically that following the 
June 1951 decision, there was a significant amount of 
evidence added to the record which was noted in and 
contributed to the RO's October 1996 decision to grant 
service connection for bilateral eye disability.  Thus it 
cannot be said that the RO's June 1951 denial was based on 
the same evidence as the allowance in October 1996.  

II.  Earlier Effective Date

Although there was no CUE with respect to the RO's decision 
in June 1951, the veteran maintains, nevertheless, that he 
should have an earlier effective date for the 100 percent 
schedular evaluation for his service-connected bilateral eye 
disability.  In this regard, he reiterates that his bilateral 
eye disability was first clinically manifested in the late 
1940's, shortly after his discharge from service.

When new and material evidence is received after a final 
disallowance, the effective date of service connection will 
be the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § (q)(2).  

In this case, the RO received the veteran's request to reopen 
his claim of entitlement to service connection for eye 
disability on September 30, 1996.  In October 1996, after 
reviewing the entire claims folder, the RO determined that 
the veteran had had chorioretinal scarring as early as 1947 
and that it was at least as likely as not associated with 
tuberculosis.  In this regard, the RO noted that although the 
actual positive tuberculin test had not been performed until 
April 1951, other extensive testing, which had been performed 
earlier, had not shown any other etiology.  Accordingly, the 
RO concluded that tuberculous chorioretinitis, bilateral, had 
first been manifested in 1947.  Although the date entitlement 
arose was in 1947, the date of the receipt of the reopened 
claim was considerably later, i.e., September 30, 1996.  By 
regulation, the effective date can be no earlier that the 
date of the receipt of the reopened claim.  The regulation is 
dispositive of the issue; and, therefore, the appeal is 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In a case such as this, however, the VCAA is not applicable.  
That is, where the law and/or regulations are dispositive of 
the issue, there is no amount of development which would 
allow the veteran to prevail.  Accordingly, there is no basis 
upon which to remand this case or otherwise develop the 
record.  See Sabonis, 6 Vet. App. at 430 (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran are to be 
avoided).  


ORDER

There being no CUE in the RO's decision of June 6, 1951, 
which denied entitlement to service connection for bilateral 
chorioretinitis, the request to reverse or amend that 
decision is denied.

The claim of entitlement to an effective date prior to 
September 30, 1996, for service connection for bilateral 
chorioretinitis is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


